Citation Nr: 0017010	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypertension, with a 
low potassium level.


WITNESSES AT HEARING ON APPEAL

Appellant and associate


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

Initially, the Board notes that the veteran's appeal was 
first before the Board in October 1999.  At that time, it was 
remanded pursuant to Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Specifically, the RO was directed to obtain the 
veteran's VA treatment records from the Denver VA Medical 
Center.  Review of the record indicates that the RO complied 
with the Board's directives, as required by law.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Here, the RO obtained the 
veteran's VA treatment records.

FINDING OF FACT

Competent medical evidence has not been presented showing a 
nexus, or link, between the veteran's hypertension, with a 
low potassium level, and his service and events therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension, with a low potassium level, is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Additionally, service connection may be presumed for certain 
chronic diseases, including hypertension, that manifest 
themselves to a compensable degree within one year after 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1999).


II.  Factual Background

The veteran's service medical records are negative for any 
diagnosis or treatment of hypertension.  These records are 
also negative for any reference to an abnormal potassium 
level.  Upon separation examination (conducted in August 
1969), the veteran reported dizziness or fainting spells, 
shortness of breath, and pain or pressure in the chest, which 
were reiterated by the examiner.  The veteran's sitting blood 
pressure was 128/82.  There is no notation as to any 
difficulty in taking the veteran's blood pressure.

The veteran's private medical records (dated from August 1983 
to September 1997) pertain primarily to the veteran's 
orthopedic problems, although treatment for hypertension is 
also documented.  It was noted in a February 1997 entry that 
the veteran had a five-year history of hypertension.  These 
records are negative for any historical reference to the 
veteran's service within the context of his hypertension and 
contain no clinical opinion relating the veteran's 
hypertension (and low potassium level) to his service and 
events therein.

The veteran's initial VA disability examination (conducted in 
June 1996) is silent for any reports by the veteran as to 
hypertension.  The veteran's blood pressure reading at that 
time was 184/104.  This examination pertained to the 
veteran's orthopedic problems that involved the lower back, 
and the examiner offered no opinion or further discussion as 
to the either the veteran's current blood pressure reading or 
the presence of hypertension.

The veteran's VA treatment records (dated from October 1997 
to January 2000) reflect treatment received by the veteran 
for his hypertension and indicate that the veteran received 
vitamin B-12 shots.  It was noted in an October 1997 entry 
that the veteran's hypertension had been diagnosed 
approximately one year before.  These records contain no 
clinical opinion or discussion relating the veteran's 
hypertension (and a low potassium level) to the veteran's 
service and events therein.

The veteran's Social Security Administration (SSA) records 
reflect a diagnosis of hypertension but pertain primarily to 
disability due to an orthopedic condition.  These records are 
silent as to the history of the veteran's hypertension and 
his service.

In support of his claim for service connection for 
hypertension, with a low potassium level, the veteran 
submitted unidentified medical literature, which discussed 
the roles of various vitamins and minerals, including 
potassium.

At his video hearing before a Member of the Board (conducted 
in August 1999), the veteran testified that he received 
treatment for his high blood pressure, including vitamin B-12 
shots, at the VA.  (Transcript (T.) at 7).  The veteran also 
testified that when he went through the line-up to come out 
of service, he got four high blood pressure readings.  (T. at 
8).  He was told that if he received one more high blood 
pressure reading, they would have to put him in the hospital.  
Id.  The veteran had indicated at that time that he wanted 
out of service, so he could not have another high blood 
pressure reading.  Id.  On the fifth time, his reading came 
down.  (T. at 9).  The veteran stated that his blood pressure 
would go up and down.  Id.  When asked if he had been put on 
medication for his hypertension, the veteran responded that 
he had not been until lately.  Id.  When asked when he had 
been put on medication, the veteran stated that he had been 
told that he was borderline in 1983, or it could have been 
even earlier.  Id.  The veteran reiterated his belief that 
because he had elevated readings in service and then 
developed hypertension, his hypertension had begun in 
service.  (T. at 11).

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for his hypertension and low 
potassium level.  Specifically, the Board acknowledges the 
veteran's statements that it took four tests to get a good 
blood pressure reading upon separation examination in 
service.  However, the Board must adhere to established laws 
and regulations in its determinations.  Accordingly, the 
veteran's claim is denied, as it is not well grounded.

As discussed above, a well-grounded claim for service 
connection requires 1) evidence of a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, supra.  In this respect, the Board finds 
competent medical evidence of a current disability 
(hypertension, with a low potassium level) and evidence of 
in-service incurrence (the veteran's assertions).  However, 
the Board does not find competent medical evidence of a 
nexus, or link, between the veteran's hypertension, with a 
low potassium level, and his service and events therein.  
Such evidence is necessary for a well grounded claim for 
service connection.  Id.

Specifically, the veteran's service medical records are 
negative for any diagnosis or treatment of hypertension and 
in no way indicate or suggest an abnormal potassium level.  
Further, upon separation examination, the veteran's sitting 
blood pressure reading was 128/82, and there is no notation 
as to any abnormalities in taking the veteran's blood 
pressure.  Moreover, none of the pertinent post-service 
clinical evidence of record indicates or suggests that the 
veteran's hypertension began in or is related to his service.  
Indeed, it was noted in a February 1997 entry in the 
veteran's private medical records that the veteran had a 
five-year history of hypertension, and an October 1997 entry 
in the veteran's VA treatment records reflects the veteran's 
reports that he had been diagnosed with hypertension 
approximately one year before.  In effect, none of the 
clinical evidence of record contains any discussion or offers 
any medical opinion relating the veteran's current 
hypertension, with a low potassium level, to his service and 
events therein.

As to the unidentified medical literature submitted by the 
veteran, the Board finds that it is unrelated to the 
veteran's claim.  Rather, at most, it discusses the various 
roles of vitamins and minerals in one's body but does not 
specifically address or suggest any causation between the 
veteran's service and his subsequent development of 
hypertension and a low potassium level.

As for presumptive service connection, the Board notes that 
the record does not reflect a diagnosis of hypertension at 
the time of the veteran's separation from service and that 
the first post-service clinical diagnosis of hypertension is 
not until February 1997, approximately 28 years after the 
veteran's separation from service.  Further, even accepting 
the veteran's history as to his hypertension as reported in 
February 1997, that he had a five-year history of 
hypertension at that time, the Board points out that that 
still suggests a diagnosis made approximately 23 years after 
the veteran's separation from service.  As such, there is 
nothing in the record demonstrating that hypertension, with a 
low potassium level, was present and manifested to a 
compensable degree within one year after the veteran's 
separation from service in October 1969.  See 38 C.F.R. 
§§ 3.307, 3.309.

In this instance, then, the veteran has proffered only his 
assertions that his hypertension, with a low potassium level, 
is related to his service and events therein.  Nothing in the 
record indicates that the veteran possesses the medical 
expertise necessary to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current hypertension, with a low 
potassium level, and events in service, the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection.  See Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the February 2000 
supplemental statement of the case, as he was informed of the 
evidentiary requirements of a well grounded claim and told 
that medical evidence as to a relationship between the 
veteran's hypertension and his low potassium level and his 
service was necessary.  Moreover, the veteran has not 
provided any indication of the existence of additional 
evidence that would make this claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Service connection for hypertension, with a low potassium 
level, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

